Citation Nr: 0529716	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-16 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC).

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
recognized active service with the Philippine Scouts from 
August 1946 to April 1947.  He died in September 1988.  

Historically, in March 2004, the Board issued a decision that 
denied the appellant's claim for VA death pension.  The 
appellant, in turn, appealed to the United States Court of 
Appeals for Veterans Claims (Court).  Specifically, in May 
2005, the appellant and the Secretary of Veterans Affairs, 
through their counsel, submitted a Joint Motion for Partial 
Vacation and Remand (Joint Motion).  They moved the Court to 
vacate, in part, and remand that part of the March 2004 Board 
decision that not address the appellant's concomitant claim 
of entitlement to DIC and accrued benefits in conjunction 
with her claim for death pension benefits.  On June 7, 2005, 
the Court issued an order that granted the Joint Motion and 
remanded the case to the Board for action in compliance with 
the instructions in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The May 2005 Joint Motion notes that remand was required 
because the Board failed to address the appellant's 
concomitant claim of entitlement to DIC and accrued benefits 
in conjunction with her claim for death pension benefits.  
The Joint Motion notes that applicable law dictates that a 
claim for death compensation or DIC will also be considered a 
claim for death pension and accrued benefits, and a claim for 
death pension shall likewise be considered to be a claim for 
DIC and accrued benefits.  See 38 U.S.C.A. 5101(b)(1) (West 
2002); Isenhart v. Derwinski, 3 Vet. App. 177 (1992).

(Notably, in her October 2002 claim, the appellant 
specifically indicated that she was not claiming that the 
veteran's cause of death was due to service.  See Box 10, VA 
Form 21-534, received October 2002.  Therefore, the RO 
processed the appellant's claim as a VA death pension claim, 
and not as a claim for DIC or accrued benefits.  The Board is 
bound by the law of the case, and must proceed accordingly.)  

The RO has not yet adjudicated the issues of entitlement to 
DIC and entitlement to accrued benefits.  Therefore, after 
ensuring compliance with the duty to assist and notice 
provisions of the Veterans Claims Assistance Act of 2000, the 
RO should adjudicate these issues, as directed below.

In accordance with the Joint Motion, the case is hereby 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  With regard to the issues of 
entitlement to DIC and entitlement to 
accrued benefits, the RO should send the 
appellant a letter providing the notice 
required under 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include 
notification that she should submit any 
pertinent evidence in her possession.  

2.  Then the RO should undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A and 38 C.F.R. § 3.159, to include 
attempting to obtain any pertinent 
evidence identified, but not provided, by 
the appellant.

3.  Thereafter, the RO should adjudicate 
the issues of entitlement to DIC and 
entitlement to accrued benefits on a de 
novo basis in light of all pertinent 
evidence and legal authority.

4.  If the claims are not granted to the 
appellant's satisfaction, and if she 
submits a timely notice of disagreement, 
she should be provided a statement of the 
case and informed of the requirements to 
perfect an appeal. 

5.  If, and only if, a timely substantive 
appeal is filed, these issues should be 
certified to the Board for appellate 
consideration.

The Board intimates no opinion as to any final outcome 
warranted.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


